Citation Nr: 1327325	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  05-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for syringomyelia with decreased range of motion and muscle spasm of the neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Service connection was granted and an initial evaluation of 10 percent was assigned effective January 24, 2001, for the Veteran's syringomyelia in a February 2003 rating decision.  This evaluation was increased to 20 percent effective December 12, 2002, in a March 2004 rating decision.  In an April 2005 rating decision, the effective date of this increase was extended back to January 24, 2001.

In February 2007, the Veteran testified regarding this matter at a hearing before a Decision Review Officer.  He testified at a hearing before a Veterans Law Judge in April 2008.  Upon notice that this Veterans Law Judge was no longer employed by the Board, he opted to forego another hearing before a Veterans Law Judge available to render a decision concerning this matter.

The Board remanded this matter for additional development in June 2010.  In October 2012, the Board granted an effective date of March 27, 1997, for the Veteran's syringomyelia.  The issues of initial evaluation for the period prior to January 24, 2001, as well as higher evaluation for the period from that date were remanded for additional development.  An initial evaluation of 30 percent for the period prior to January 24, 2001, subsequently was assigned by the Appeals Management Center (AMC).  Since this is the same evaluation assigned for the period from that date, this matter now is comprised of one higher evaluation issue encompassing both periods.  A third remand to the RO via the AMC, in Washington, DC, for additional development now is directed by the Board based on review of the Veteran's claims file and Virtual VA "eFolder."



REMAND

Although the delay of a third remand is regrettable, adjudication of this matter cannot be undertaken as of yet.  More development is needed to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in obtaining evidence to substantiate his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

VA's duty to assist includes a mandate that any VA medical examination or VA medical opinion obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination therefore must be contemporaneous if a higher evaluation is at issue.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  This helps ensure that the disability is described in sufficient detail, as is required.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  The opinion must be based upon consideration of the Veteran's entire medical history.  Id.  This helps ensure that the factual premises underlying the opinion will be accurate, which is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for the opinion finally must be fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 120.

The Veteran last underwent VA medical examinations for his syringomyelia recently, in February 2013.  The Veteran was interviewed regarding this disability.  A thorough assessment of it was undertaken.  While the Veteran's claims file was not reviewed at that time, an April 2013 addendum indicates that no changes were warranted following such review.  There thus is no indication of an inaccurate factual premise underlying the medical opinions rendered, but the rationale for them was not fully articulated.  Specifically, it was opined that it would be difficult to ascertain whether the Veteran's syringomyelia resulted in symptoms or disability other than headaches and limitation of motion of the cervical spine during the periods from March 27, 1997, to January 24, 2001, and beginning on this date.  The same opinion was rendered with respect to the severity of his limitation of motion of the cervical spine during the former period.  The rationale was that there did not appear to be any additional disability based on the Veteran's interview and that it would be mere speculation to determine the severity.  There was no discussion of or even reference to the other opinions and determinations concerning whether he has a neurologic abnormality associated with his syringomyelia.  This is particularly important since they are conflicting.  A complete rationale was directed in the Board's October 2012 remand.  The Veteran has the right to compliance with that remand request not only because of the duty to assist but as a matter of law.  Stegall v. West, 11 Vet. App. 268 (1998).  Arrangements thus must be made for more VA medical examinations complete with medical opinions.

Of import, the aforementioned VA medical examinations were conducted and the aforementioned VA medical opinions were rendered by a certified physician assistant.  A physician is more qualified to undertake these actions.  A physician indeed may not find it difficult to provide the opinions requested whereas the certified physician assistant did.  The Veteran's VA medical examinations complete with medical opinions on remand therefore shall be scheduled with a physician over other medical professionals with less medical expertise.

Reasonable efforts must be made by VA to assist in the procurement of pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2012).  Reasonable efforts with respect to records in Federal custody generally consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  VA treatment records dated into April 2013 have been obtained pursuant to the Board's previous remands.  They document the Veteran's continued treatment related to syringomyelia.  Accordingly, it is inferred that there may be pertinent VA treatment records dated from April 2013 to present.  VA treatment records plausibly could be expected to be among the evidence before the Board, and thus the Board has constructive notice of their existence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Requests for them dated from April 2013 to present accordingly must be made.  This must occur prior to the new VA medical examinations complete with medical opinions so that any new pertinent VA treatment records may be considered by the physician examiner.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from April 2013 to present.  Associate all records received with the claims file or Virtual VA "eFolder."

2.  After completing the above, arrange for the Veteran to undergo VA orthopedic and neurologic examinations regarding his syringomyelia.  The examiner shall be a physician.  The claims file and pertinent "eFolder" documents shall be reviewed by the examiner.  The examiner also shall interview the Veteran.  All tests or studies deemed necessary next shall be performed.  The examiner next shall opine as to whether the Veteran's syringomyelia has resulted in any symptoms or disability other than headaches and limitation of motion of the cervical spine at any point from March 27, 1997, to present.  If so, the symptoms or disability shall be identified and thoroughly described.  The examiner finally shall opine as to the severity of the Veteran's limitation of motion of the cervical spine from March 27, 1997, to January 23, 2001.

A clear and complete rationale shall be provided for each opinion.  This includes a discussion of pertinent medical principles, with a citation for or the attachment of any literature referenced, as well as pertinent medical and lay (non-medical) evidence.  The other medical opinions and determinations, which are in conflict, thus shall be addressed.  If an opinion cannot be provided without resort to mere speculation, the rationale specifically shall include an indication of whether this is because more information is needed, because information that cannot be obtained is needed, because the limits of current medical knowledge have been exhausted, or because of some other reason.  A report documenting the above actions shall be placed in the claims file or "eFolder."

3.  Lastly, readjudicate the Veteran's entitlement to an evaluation in excess of 30 percent for syringomyelia.  If this benefit is not granted in full, furnish him and his representative with a supplemental statement of the case (SSOC).  Allow them the requisite time period to respond.  A copy of the SSOC shall be placed in the Veteran's claims file or Virtual VA "eFolder."

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that failure to report for a VA medical examination may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2012).  He also is advised that he has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  The law requires that all matters remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

